Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-10, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livingston et al. (US 2017/0007963).
Regarding claim 1, Livingston teaches a method for creating a porous film comprising providing an aqueous polymer solution comprising a dissolved trigger-responsive polymer (“desired PAEK polymer in a suitable solvent” [0093] with suitable solvents being organic or aqueous or a mixture [0074]); contacting the aqueous polymer solution with an aqueous coagulation solution in which the trigger-responsive polymer is 
Regarding claim 2, Livingston teaches providing an aqueous polymer solution comprising a dissolved trigger-responsive polymer; applying the aqueous polymer solution on a surface to create a coated surface coated with aqueous polymer solution coating; immersing the coated surface in a coagulation bath comprising an aqueous coagulation solution in which the trigger-responsive polymer is not soluble; and allowing solvent exchange between the aqueous polymer solution coating and the coagulation solution to form a porous film ([0074]-[0080] and [0088]-[0104]).
Regarding claim 3, Livingston teaches the use of various polymers and that the pH and temperature are controlled.  As such, one skilled in the art would recognize either from the inherent nature of the polymers listed and the controlling of the method steps that polymer is responsive to temperature or pH. 
Regarding claim 4-5, Livingston teaches that the trigger responsive polymer is sulphonated poly(ether ether ketone) (SPEEK) ([0074]-[0080] and [0088]-[0104]).
Regarding claim 9, Livingston teaches that the surface can be a plastic or a non-woven fabric ([0085]).
Regarding claim 10, Livingston teaches that the coating is applied via casting ([0074]-[0080] and [0088]-[0104]).
Regarding claim 19, Livingston teaches that the surface includes a support layer ([0085]).
Regarding claim 20, as Livingston teaches controlling the temperature, it anticipates selecting a suitable temperature for step III ([0074]-[0080] and [0088]-[0104]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livingston et al. (US 2017/0007963) in view of Hoek (US 2011/0240556).
Regarding claim 6, Livingston fails to teach the membrane being comprised of a polycationic polyelectrolyte and a polyanionic polyelectrolyte.  Hoek teaches that in forming membrane via the same process (immersion precipitation), polymers used would include sulphonated polysulfone or PEEK (polyanionic polyelectrolytes) and polyethylene imine (polycationic polyelectrolyte) ([0070]-[0071]).  As such, it would have been obvious to combine known equivalent for the same purpose as they are known and used in the art to make membranes via immersion precipitation ("It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Regarding claims 7-8, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  As such, it would have been obvious to optimize that concentrations of the respective components. 

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livingston et al. (US 2017/0007963) in view of Hermans et al. (US 2018/0169587).
Regarding claims 11-12, Livingston teaches that crosslinking is a known method step in producing membranes, but fails to explicitly consider crosslinking as part of its . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livingston et al. (US 2017/0007963) in view of Hermans et al. (US 2018/0169587) as applied to claim 11 above, and further in view of Hoek (US 2011/0240556).
Regarding claim 13, see claims 7-8 above.  It is noted the crosslinking of the same polymer would result in the same effect (reducing the amount of ionic groups) even if not explicitly stated.  

Claim 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livingston et al. (US 2017/0007963) in view of Singh et al. (US 2015/0190760).
Regarding claims 14-16 and 18, Livingston teaches that the aqueous polymer solution can further include various additives ([0103]).  Livingston fails to teach the specific additives being a polypeptide/enzyme, macromolecule, or anti-microbial nanoparticles/macromolecules. Singh teaches that in making a membrane via immersion precipitation, additives such as silver based macromolecules, enzymes/polypeptides, and various other additives are added in order to provide certain . 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livingston et al. (US 2017/0007963).
Regarding claim 22, Livingston does not detail the specific water percent in the solution.  However, Livingston does detail that the trigger responsive polymer is dissolved in suitable solvent ([0093]) and that the solvent is aqueous ([0074]).  It is Examiner’s position that optimizing the specific concentration of water in the aqueous solvent would have been an obvious matter to one skilled in the art (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  As such, one skilled in the art would have found it obvious to optimize the water concentration in the aqueous solvent based upon the polymer being dissolved and desired pH of the resulting solution. 
Response to Arguments
Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive. Applicant argues that sulfuric acid is an inorganic acid and methanesulfonic acid is an organic liquid and are thus not an aqueous solution. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In this case, the prior art clearly states that the PAEK polymer is dissolved in a suitable solvent with the list of suitable solvents including aqueous solutions ([0074] and [0093]). Applicant’s focus solely on the preferred embodiments is in error as the rejection is over the prior art’s broad disclosure instead of just the preferred embodiments (MPEP 2123). As Livingston teaches that suitable solvents include aqueous liquids ([0074]) and that the polymer in the aqueous solution is immersed/contacted with a different aqueous solution in order to precipitate/solidify said PAEK polymer ([0101]-[0102]), it meets the claim limitations over the prior art’s broad disclosure. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER KEYWORTH/Primary Examiner, Art Unit 1777